Citation Nr: 1601045	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  08-06 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
 
In April 2014, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  Resolving the benefit of the doubt in favor of the Veteran, a right leg disability,   diagnosed as muscle group XI lower leg strain, is shown to be etiologically related to active service.

2.  Resolving the benefit of the doubt in favor of the Veteran, a left leg disability,   diagnosed as muscle group XI lower leg strain, is shown to be etiologically related to active service.


CONCLUSIONS OF LAW

1.  Muscle group XI lower leg strain of the right leg was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Muscle group XI lower leg strain of the left leg was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks service connection for right and left leg disabilities which he contends had their onset during active duty service.  

In this case, the Veteran's lower extremities were clinically evaluated as normal on his November 1965 enlistment examination.  He did indicate on the concurrent Report of Medical History that he had experienced cramps in his legs, and it was noted that a horse had previously rolled on his left leg.  His service treatment records do not otherwise show any entries indicative of leg problems while on active duty and his lower extremities were again evaluated as normal on his September 1968 expiration of term of service examination.  He again noted cramps in his legs on a concurrent Report of Medical History.  However, this time it was noted that he experienced cramps in his legs with long standing, as well as foot trouble/painful arches with long standing.

On VA examination in April 2007, the examiner opined that his bilateral leg conditions were less likely (less than 50/50 chance) than not due to or the result of military service.  In support of this opinion, the examiner stated that the current bilateral leg conditions were probably due to degenerative joint disease in the knees; that there was not enough on the record to support these as being related to military; and that if degenerative joint disease had been present 40 years ago, the examiner would have expected it to be much more advanced now.  

The record also reflects the Veteran subsequently submitted a private medical statement dated in June 2007 from a Dr. Steinke who noted the Veteran had been in their clinic since 1992, and she had been following him since 1999.  Dr. Steinke noted that the Veteran had persistent leg pain and cramping which was most centralized in the upper tibia into the calf area behind the knees bilaterally.  Dr. Steinke also noted that she had reviewed the Veteran's military records including the fact that he had noted "cramps in legs with long standing" in September 1968.  Therefore, Dr. Steinke stated these symptoms had been persistent since the Veteran's military service, and that the Veteran reported that they were not going on prior to his military service.  Consequently, it was Dr. Steinke's opinion that these are the same symptoms the Veteran has documented since 1968 and they are related to his military service.  

The Board remanded the case in April 2014 in order to obtain clarification of the Veteran's bilateral leg conditions and for further VA opinion.

The Veteran underwent a VA examination in November 2014.  The examiner clarified that the Veteran had diagnoses of bilateral osteoarthritis of the knees as well as chronic leg cramps and that both conditions were separate and distinct from one another.   It was noted that the service treatment records revealed leg cramps but no evidence of a knee condition.  Based on a review of the medical records and on physical examination of the Veteran, the examiner opined that it was less likely than not that the osteoarthritis of the knees was incurred in or otherwise the result of the Veteran's active service.  On the other hand, the examiner opined that it did appear more likely than not that the Veteran's chronic leg cramps were incurred in active service (as noted in the service treatment records).

The record reflects that the RO sought further clarification from the examiner as to a diagnosis for the leg cramps as well as informing the examiner that he "did not address the pre-service complaints of cramps found in...enlistment history."

In a July 2015 addendum, the examiner clarified that the relevant diagnosis was "bilateral muscle group XI lower leg strain."  The examiner stated that this is a "non-penetrating muscle injury."  However, upon further review of the service treatment records, the examiner now concluded that there was clear and convincing evidence in the enlistment examination that the Veteran suffered from leg cramps prior to entering service and that it appeared less likely than not that the leg cramps/leg strain was incurred in service or due to service.  Moreover, the examiner stated that there was no evidence of aggravation of the muscle cramps/leg strain during active service. 

In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for muscle group XI lower leg strain in both the right and left legs.  There are positive nexus opinions from both a private physician and a VA examiner that the bilateral leg disabilities were incurred during active duty service.  The Board notes that the July 2015 VA examiner subsequently provided a negative nexus opinion, however, the examiner appears to have applied the wrong legal standard or considered an incorrect factual history in making this contradictory opinion.  In this regard, the Veteran noted on his entrance report of medical history that he had experienced cramps in his legs, though none were noted during his entrance examination.  As only subjective complaints were recorded, with no diagnosis or clinical findings noted, the Board concludes that a condition was not "noted" at entry, nor is there clear and unmistakable evidence establishing that a disability existed prior to service.  Thus, the opinion provided in the July 2015 addendum is not afforded much probative value.  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).

Therefore, the Board concludes that the evidence of record is at least in relative equipoise as to whether the Veteran's muscle group XI lower leg strain in the right and left legs are etiologically related to active service.  Resolving any benefit of the doubt in favor of the Veteran, the Board will grant his claims for service connection.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right leg disability is granted.

Service connection for a left leg disability is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


